Citation Nr: 0029556	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-16 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
degenerative disc disease (DDD) of the lumbar spine.

2.  Entitlement to an evaluation in excess of 40 percent for 
arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty for more than 21 years and 
retired in February 1965.

The current appeal arose from an April 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO denied entitlement 
to an increased evaluation for arthritis of the cervical 
spine then rated as 10 percent disabling, and lumbar spine 
disability then rated as lumbar spine arthritis with history 
of herniated nucleus pulposus at L4-L5, then rated as 20 
percent disabling.

In July 1999 the RO granted entitlement to an increased 
evaluation of 60 percent for lumbar spine arthritis with 
herniated nucleus pulposus at L4-L5 effective March 30, 1999, 
and affirmed the 10 percent evaluation for arthritis of the 
cervical spine.

The veteran provided oral testimony before a Hearing Officer 
at the RO in October 1999, a transcript of which has been 
associated with the claims file.  In November 1999 the 
Hearing Officer affirmed the 60 percent evaluation for the 
low back disability, and granted entitlement to an increased 
evaluation of 30 percent for arthritis of the cervical spine 
effective March 30, 1999.

In February 2000 the RO granted entitlement to a total 
disability evaluation for compensation purposes on the basis 
of individual unemployability (TDIU) effective March 30, 
1999, denied entitlement to special monthly compensation by 
reason of being in need of regular aid and attendance or on 
account of being housebound, and granted basic eligibility to 
Dependents Educational Assistance under 38 U.S.C.A. § Chapter 
35.  A notice of disagreement with the foregoing 
determination has not been received, and such claims are not 
considered part of the current appellate review.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

An independent examination of the veteran by an internist was 
conducted for VA compensation purposes in May 1999.  It is 
clear that the veteran's claims file was not made available 
for review by the examiner.  The fact that the May 1999 VA 
examination was conducted without access to the veteran's 
claims file renders the subject examination inadequate for 
rating purposes.  See e.g., 38 C.F.R. § 4.1 (2000) ("It 
is...essential both in the examination and in the evaluation 
of the disability, that each disability be viewed in relation 
to its history.") See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) ("[f]ulfillment of the statutory duty 
to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added)).

Also, the Board notes that the evaluations of the veteran's 
spinal disabilities are predicated on application of the 
criteria under Diagnostic Code 5293 of the VA Schedule for 
Rating Disabilities, for intervertebral disc syndrome.  The 
VA General Counsel issued an opinion wherein it was 
determined that Diagnostic Code 5293 is predicated upon 
limitation of motion and therefore triggers inquiry into the 
extent of functional loss due to pain on use or due to flare-
ups as addressed in 38 C.F.R. §§ 4.40, 4.40, 4.59 (2000).  
VAOPGCPREC 36-97; See also DeLuca v. Brown, 8 Vet. App. 212 
(1995); Johnson v. Brown, 9 Vet. App. 7 (1997).
The Board is of the opinion that contemporaneous, 
comprehensive VA special orthopedic and neurological 
examinations addressing the extent of functional loss due to 
pain etc., would materially assist in the adjudication of the 
claimant's appeal.

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) )West 1991); 38 C.F.R. § 3.103(a) 
(2000), the Board is deferring adjudication of the claims of 
entitlement to increased evaluations for the veteran's lumbar 
and cervical spine disabilities pending a remand of the case 
to the RO for further development as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard the 
RO should request the veteran to identify 
the names, addresses, and approximate 
dates of treatment of all medical care 
providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records referable to treatment of his low 
back and neck disabilities.  After 
obtaining any necessary authorization or 
medical releases, the RO should obtain 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2.  The RO should arrange for VA special 
orthopedic and neurological examinations 
of the veteran, to include on a fee basis 
if necessary, by an orthopedic surgeon 
and a neurologist or other appropriate 
available specialists for the purpose of 
ascertaining the current nature and 
extent of severity of his low back and 
neck disabilities.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000), and separate copies of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations.  The examiners must 
annotate their examination reports that 
the claims file and associated materials 
were in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected low back and neck disabilities 
in light of the criteria of 38 C.F.R. §§ 
4.40, 4.45, 4.59.  It is requested that 
each examiner provide explicit responses 
to the following questions:

(a) Do the service-connected low back 
and neck disabilities involve the 
joint structures, or do they also 
involve the muscles and nerves?

(b) Do the service-connected low back 
and neck disabilities cause weakened 
movement, excess fatigability, and 
incoordination?

(c) With respect to subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected low back and neck 

disabilities, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable 
to the service-connected disability.

(d) The examiners are also requested 
to comment upon whether or not there 
are other medical or other problems 
that have an impact on the functional 
capacity affected by the service-
connected disabilities, and if such 
overlap exists, the degree to which 
the nonservice-connected problem 
creates functional impairment that 
may be dissociated from the 
impairment caused by the service-
connected low back and neck 
disabilities.  If the functional 
impairment created by the nonservice-
connected problem cannot be 
dissociated, the examiner should so 
indicate.  
Any opinions expressed by the 
examiners must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for DDD of the 
lumbar spine and arthritis of the 
cervical spine with documentation of the 
applicability of 38 C.F.R. §§ 
3.321(b)(1), 4.40, 4.45, 4.59 (2000).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for scheduled VA 
examinations may result in a denial of his claims for 
increased compensation benefits.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 7 -


